DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         Claims 1-20 are pending for examination.
     
Information Disclosure Statement
3.     The Information Disclosure Statement (IDS) submitted on 11/10/2021 has been considered by the examiner and made of record in the application file.

Priority
4.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Rejections - 35 USC § 112
5.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.      Claims 1-7, 9, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Independent claim 1, - line 15, recites “wherein the detection operation includes:”. This claim language renders the recited claim limitation (bold and underlined above) being ambiguous, unclear and confusing. Is the recited “the detection operation” being referred to “detection operation of the first training” in lines 4-5 or “detection operation of the second training” in lines 11-12 of the claim?
                     - lines 5-6, “a whole windows of the data signals” should be amended to “windows of the data signals” in order to correct claim language.
                    - line 13, “windows of the data signals” should be amended to “the windows of the data signals” in order to correct antecedent basis for this limitation (referred to “windows of the data signals” on lines 5-6 of the claim above).
              Dependent claim 4, recites “The method of claim 1, wherein the performing of the second training on the plurality of data signals comprises: repeatedly performing, by the storage controller circuit, the detection operation to detect a left edge (LE); repeatedly performing, by the storage controller circuit, the detection operation to detect a right edge (RE); and detecting a window of a data signal based on the LE and the RE”. This claim language renders the recited claim limitations (bold and underlined above) being ambiguous, unclear and confusing because  which detection operation of the first training or the second training (also see rejection of parent claim 1 above)? Furthermore, the claimed limitations “a left edge (LE)” and “a right edge (RE)” are not clearly defined. Paragraphs [0051] and [0082] of the specification discloses “detect a left edge LE and a right edge RE of each of the plurality of the data signals” (also see similar claim limitations in lines 3-4 of claim 12 and lines 2-3 of claim 18).      
            Dependent claims 2-3 and 5-7 are also rejected due to the rejection of parent claim 1 above.  
            Dependent claim 9, recites “The storage device of claim 8, wherein the storage controller circuit is further configured such that, in the first training, the storage controller circuit detects a left edge (LE) and a right edge (RE) while shifting a data strobe signal as much as a tick time during the windows of the data signals, and wherein the storage controller circuit is further configured such that, in the second training, the storage controller circuit sets a left edge (LE) section and a right edge (RE) section of windows of the data signals based on the offset information, detects an LE while shifting the data strobe signal as much as the tick time within the LE section, and detects an RE of the data strobe signal while shifting the data strobe signal as much as the tick time within the RE section”. This claim language renders the recited claim limitations (bold and underlined above) being ambiguous, unclear and confusing because:
            -  The claimed limitations “a left edge (LE)” and “a right edge (RE)” on line 3 are not clearly defined. Paragraphs [0051] and [0082] of the specification discloses “detect a left edge LE and a right edge RE of each of the plurality of the data signals” (also see claim language for such claim limitations in lines 3-4 of claim 12 and lines 2-3 of claim 18).      
            - The claimed limitation “windows of the data signals” on line 8 should be amended to “the windows of the data signals” in order to correct the antecedent basis for this limitation in the claim (see “windows of the data signals” on lines 4-5 of the claim and line 11 of parent claim 8). 
           - The claimed limitations “detect an LE” on line 9 and “detect an RE of the data strobe signal” on line 10 being ambiguous, unclear and confusing. Are the recited “an LE and an RE” being referred to a left edge LE and right edge RE of each of the plurality of the data signals on line 3 of the claim above or a new LE and a new RE of the data strobe signal?
         Independent claim 16, the claimed limitation “the first time” on line 13 lacks antecedent basis.  
         Dependent claim 19, recites “The storage controller circuit of claim 16, wherein the training circuit is further configured to set a left edge (LE) section and a right edge (RE) section of windows of the data signals based on the offset information, detects an LE while shifting the data strobe signal as much as a tick time within the LE section, and detects an RE while shifting the data strobe signal as much as the tick time within the RE section”. This claim language renders the recited claim limitations (bold and underlined above) being ambiguous, unclear and confusing because:
            - The claimed limitation “a left edge (LE) section and a right edge (RE) section of windows of the data signals” on lines 2-3 should be amended to “the left edge (LE) section and the right edge (RE) section of the windows of the data signals” in order to correct the antecedent basis for these limitations in the claim (see “a left edge section and a right edge section of windows of the data signals” on lines 11-12 of parent claim 16). 
            - The claimed limitations “detect an LE” on line 3 and “detect an RE” on line 5 being ambiguous, unclear and confusing. The claimed limitations “detect an LE” and “detect an RE” are not clearly defined. Paragraphs [0051] and [0082] of the specification discloses “detect a left edge LE and a right edge RE of each of the plurality of the data signals” (also see claim language for such claim limitations in lines 3-4 of claim 12 and lines 2-3 of claim 18).  
         Dependent claims 17, 18 and 20 are also rejected due to the rejection of parent claim 16 above.   

Allowable Subject Matter
7.   Claims 8 and 10-15 are allowed.
8.  The following is a statement of reason for indication of allowable subject matter:
       Regarding independent claim 8, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “wherein, the storage controller circuit is configured such that, based on performing a first boot-up operation, the storage controller circuit performs first training on the plurality of data signals and generates offset information based on a result of the first training, wherein, the storage controller circuit is further configured such that, based on performing a second boot-up operation, the storage controller circuit performs second training on the plurality of data signals within a left edge section and a right edge section of windows of the data signals, based on the offset information, and wherein the first boot-up operation is a boot-up operation performed for a first time, and the second boot-up operation is a boot-up operation performed after the first boot-up operation“, and a combination of other limitations thereof as claimed in the claim. Claims 10-15 depend on claim 8. 
Conclusion
9.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827